PD-0251-18
                PD-0251-18                               COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                           Transmitted 3/6/2018 8:02 AM
                                                            Accepted 3/8/2018 11:31 AM
                                                                 DEANA WILLIAMSON
                                                                                 CLERK

                                                              FILED
                                                     COURT OF CRIMINAL APPEALS
               NO.                                          3/8/2018
                                                      DEANA WILLIAMSON, CLERK


            IN THE
  COURT OF CRIMINAL APPEALS
    FOR THE STATE OF TEXAS

        MARVIN SHILLING
                         Appellant
                            v.

          STATE OF TEXAS
                         Appellee

          Appeal from the Seventh Court of Appeals
                  Number 07-17-00105-CR

APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
  TO FILE PETITION FOR DISCRETIONARY REVIEW

             LAW OFFICE OF STAN SCHWIEGER
               600 Austin Avenue, Suite 12
                    Waco, Texas 76701
                      (254) 752-5678
                (254) 752-7792—Facsimile
                  State Bar No. 17880500
             E-mail: wacocrimatty@yahoo.com
               Marvin Shilling, Appellant, moves for an extension to file Appellant’s Petition

for Discretionary Review.

                                                                                    I.

               Appellant Marvin Shilling moves this Court to allow an extension of thirty (30)

days to file his Petition for Discretionary Review.1 Appellant was convicted of the

offenses of Aggravated Sexual Assault of a Child-Count I, Aggravated Sexual

Assault of a Child-Count II, Aggravated Sexual Assault of a Child-Count III,

Indecency with a Child by Contact-Count IV and Indecency with a Child by Contact-

count V. He was sentenced to sixty (60) years and $5,000.00 fine on Counts I, II and

III. He was sentenced to twenty (20) years and$5,000.00 for Counts IV and V in the

Texas Department of Criminal Justice, Institutional Division.2                           The trial court

ordered the punishments to run concurrently. The sentencing took place on February

9, 2017. The Seventh Court of Appeals issued its opinion on February 8, 2018

denying Appellant’s requested relief.3




               1
                               TEX. R. APP. P. 68.2(c).
               2
              State v. Marvin Shilling, No. 2015-599-C2 (54th District Court, McLennan County
Tex. February 9, 2017) (I C.R. at 191–94).
               3
               Shilling v. State, No. 07-17-00105-CR, 2018 WL 7941732 (Tex. App.—Amarillo,
Feb. 8, 2018) (mem. op., not designated for publication).

Appellant’s First Motion to Extend Time to File Petition For Discretionary Review                    Page 1
                                     II.
                REQUIRED INFORMATION PURSUANT TO THE RULES OF
                            APPELLATE PROCEDURE

               A.              The deadline for filing the Petition for Discretionary Review:4
                               March 12, 2018.

               B.              The length of the extension sought:5 Thirty (30) days.

               C.              The facts relied upon to reasonably explain the need for the
                               extension:6

                               Appellant’s attorney is a sole practitioner engaged in the practice of
                               criminal law. Counsel carries a heavy load of existing criminal trial and
                               appellate work.

                               In addition, Appellant’s counsel prepared and filed the following
                               matters: a Petition for Discretionary Review in McAlpine v. State, in this
                               Court and a motion for new trial in the 54th District Court. Further,
                               counsel has had several plea, trial and sentencing and other criminal
                               defense related matters, including the drafting of several post-conviction
                               motions/briefs.

               D.              Number of previous extensions granted for previous Petitions for
                               Discretionary Review:7 None.




               4
                               TEX. R. APP. P. 10.5(b)(1)(A).
               5
                               TEX. R. APP. P. 10.5(b)(1)(B).
               6
                               TEX. R. APP. P. 10.5(b)(1)(C).
               7
                               TEX. R. APP. P. 10.5(b)(1)(D).

Appellant’s First Motion to Extend Time to File Petition For Discretionary Review                     Page 2
                                                                                     III.

               The additional time requested is not sought solely for delay, nor sought

frivolously, but will be of genuine assistance to Appellant’s attorney in allowing to

timely file the Petition.

                                                                     REQUEST FOR RELIEF

               Appellant requests that this Court grant his Motion and extend the deadline for

filing Appellant’s Petition For Discretionary Review to April 11, 2018 or that this

Court grant such additional time as is just and proper.

                                                                                    Respectfully submitted,

                                                                                    LAW OFFICE OF STAN SCHWIEGER


                                                                                    /s/ Stan Schwieger
                                                                                    Stan Schwieger
                                                                                    600 Austin Avenue, Suite 12
                                                                                    Waco, Texas 76701
                                                                                    (254) 752-5678
                                                                                    (254) 752-7792—Facsimile
                                                                                    E-mail: wacocrimatty@yahoo.com
                                                                                    State Bar No. 17880500
                                                                                    ATTORNEY FOR APPELLANT




Appellant’s First Motion to Extend Time to File Petition For Discretionary Review                                    Page 3
                                                              CERTIFICATE OF SERVICE

               A copy of this Motion was delivered to Mr. Sterling Harmon, McLennan
County District Attorney’s Office on March 6, 2018 by this Court’s electronic filing
service at sterling.harmon@co.mclennan.tx.us.

                                                                                    /s/ Stan Schwieger
                                                                                    Stan Schwieger




Appellant’s First Motion to Extend Time to File Petition For Discretionary Review                        Page 4